Citation Nr: 0628619	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-19 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for bilateral ankle 
disabilities.

3.  Entitlement to service connection for a skin condition, 
to include as secondary to exposure to herbicide agents.

4.  Entitlement to service connection for hepatitis C, to 
include as secondary to exposure to herbicide agents.

5.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

6.  Entitlement to an automobile allowance and adaptive 
equipment or for adaptive equipment only.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the veteran's claims for service connection for 
a right knee disability, bilateral ankle disabilities, a 
skin condition, to include as secondary to exposure to 
herbicide agents, and hepatitis C, to include as secondary 
to exposure to herbicide agents, and denied his claims for 
an increased rating for a left knee disability, currently 
rated as 10 percent disabling, and for an automobile 
allowance and adaptive equipment or for adaptive equipment 
only.  In April 2006, the veteran testified before the 
Board at a hearing that was held at the RO.

In January 2004, the veteran claimed entitlement to an 
increased rating for service-connected residuals of 
malaria.  The RO has not yet addressed this claim.  The 
Board therefore refers the claim to the RO for appropriate 
action.
The issues of entitlement to service connection for a skin 
condition, to include as secondary to exposure to herbicide 
agents, and hepatitis C, to include as secondary to 
exposure to herbicide agents are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1987, many years after the veteran's 
separation from active service, he was involved in a motor 
vehicle accident in which he sustained an injury to his 
spinal cord, resulting in paralysis of the lower 
extremities.

2.  The veteran does not have a current diagnosis of a 
right knee disability, aside from the disability associated 
with his nonservice-connected paralysis of the lower 
extremities.

3.  The veteran does not have current diagnoses of 
bilateral ankle disabilities, aside from the disability 
associated with his nonservice-connected paralysis of the 
lower extremities.

4.  The veteran has no active range of motion in his left 
knee due to a spinal cord injury sustained in a motor 
vehicle accident many years after his separation from 
service which resulted in paralysis of the lower 
extremities.  The left knee disability is not manifested by 
ankylosis, swelling, instability, subluxation, or 
degenerative changes.

5.  The veteran is not service connected for a disability 
manifested by loss or permanent loss of use of one or both 
feet, by loss or permanent loss of use of one or both 
hands, or by permanent impairment of vision of both eyes; 
nor is he service connected for disability manifested by 
ankylosis of one or both knees or one or both hips.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2005).

2.  Bilateral ankle disabilities were not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.309 (2005).

3.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, DC 5010, 
5055, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2005).

4.  The criteria for assistance in acquiring automobile and 
adaptive equipment or for adaptive equipment only have not 
been met.  38 U.S.C.A. §§ 3901, 3902, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. § 3.808 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

In August 1987, the veteran was involved in a motor vehicle 
accident in which he sustained an injury to his spinal 
cord, resulting in paralysis of the lower extremities.  He 
acknowledges that the motor vehicle accident and resulting 
paralysis are unrelated to his period of active service.  
The veteran in essence contends that prior to the August 
1987 motor vehicle accident, he had right knee and 
bilateral ankle disabilities related to service, for which 
he is entitled to service connection. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  See also Degmetich v. Brown, 104 F. 3d 1328 
(1997); Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection for certain chronic diseases, including 
arthritis, will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended 
to limit service connection to diseases so diagnosed when 
the evidence warrants direct service connection.  The 
presumptive provisions of the statute and VA regulations 
implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must 
be a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Having carefully considered the veteran's claims in light 
of the record and the applicable law, the Board concludes 
that the preponderance of the evidence is against the 
claims, and the appeal will be denied.

The veteran's service medical records demonstrate that in 
January 1974 he complained of right ankle pain.  The 
assessment was mild strain.  In March and June 1977, he 
complained of right knee pain.  In March 1977, the range of 
motion of the right knee was within normal limits, although 
there was marked tenderness on flexion.  X-ray examination 
was negative.  The assessment was strain.  In June 1977, 
the veteran reported that he had twisted his right knee the 
day before.  Physical examination revealed limited range of 
motion.  The impression was strain.  There are no 
references in the veteran's service medical records to 
complaints or treatment for a left ankle problem.  On 
examination prior to separation from service, no 
abnormalities of the veteran's right knee or ankles were 
found.  As no abnormalities were found on separation from 
service, the Board finds that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a 
showing of continuity of symptoms after discharge is 
required to support the veteran's claims for service 
connection.  38 C.F.R. § 3.303(b).  Post-service medical 
records, however, are silent as to problems or diagnoses 
regarding the right knee or ankles, other than those 
problems associated with his nonservice-related paralysis.  
Thus, while it is evident that the veteran is severely 
disabled, his current disability is unrelated to any 
complaints of or treatment for acute right knee and ankle 
injuries during service.  Absent evidence of a current 
disability related to service, service connection for a 
right knee disability and for bilateral ankle disabilities 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The Board has considered the veteran's claims that despite 
current paralysis, he has right knee and bilateral ankle 
disabilities related to his service.  However, as a layman, 
the veteran is not competent to give a medical opinion on 
diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is sympathetic to the veteran's current level of 
disability.  However, as the preponderance of the evidence 
is against the claims for service connection, the benefit-
of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




Increased Rating

Ratings for service-connected disabilities are determined 
by comparing the symptoms the veteran is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, which is based, as far as practically 
can be determined, on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1 (2005); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 4.40 
(2005).  

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, taking into account any part of the musculoskeletal 
system that becomes painful on use.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare-ups.  38 C.F.R. § 4.14 (2005).  
The guidance provided by DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic 
codes governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 (2005) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive 
of disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2005).  For 
VA purposes, normal extension and flexion of the knee is 
from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2005).

With respect to the joints, the factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.); (b) more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to 
execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2005).  For the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on 
limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation-of-motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned 
for each major joint so affected.  38 C.F.R. § 4.71a, DCs 
5003 (degenerative arthritis) and 5010 (traumatic 
arthritis).  DC 5010, traumatic arthritis, directs that the 
evaluation of arthritis be conducted under DC 5003, which 
states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

In VAOPGCPREC 23-97, the General Counsel held that a 
claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14 
(2005).  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 
63604 (1997); see also Esteban v. Brown, 6 Vet. App. 259 
(1994).  However, a separate finding must be based on 
additional disability.  

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  VAOPGCPREC 9-04 
(Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations 
must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  Id.

The veteran's left knee disability has been rated 10 
percent disabling since November 1977; he now seeks an 
increased rating.  The Board thus turns to the appropriate 
criteria.  The veteran's left knee disability is currently 
rated under DC 5259 (symptomatic removal of semilunar 
cartilage).  Diagnostic Codes 5260 (limitation of flexion 
of the leg), and 5261 (limitation of extension of the leg) 
are also applicable.  

Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis), 5256 (ankylosis of the knee), 5257 
(other impairment of the knee), 5258 (dislocation of 
semilunar cartilage), and 5262 (impairment of the tibia and 
fibula), are not applicable in this instance, as the 
medical evidence does not show that the veteran has any of 
these conditions.  Specifically, on examination in 
September 2004, no subluxation or ligamentous laxity was 
found, and there is no X-ray evidence of degenerative 
changes in the left knee in this case.  

Diagnostic Code 5259 provides for a maximum 10 percent 
rating for symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a, DC 5259.  As the veteran is already in 
receipt of a 10 percent rating under DC 5259 and there is 
no higher rating available under this diagnostic code, DC 
5259 cannot serve as a basis for an increased rating in 
this case.  The Board thus turns to the remaining 
applicable diagnostic codes, DCs 5260 and 5261.

Diagnostic Codes 5260 and 5261 contemplate limitation of 
leg flexion and extension, respectively.  Under DC 5260, a 
zero percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion 
limited to 45 degrees; a 20 percent rating is warranted for 
flexion limited to 30 degrees; and a 30 percent rating is 
warranted for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  Under DC 5261 (limitation of extension 
of the leg), a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 
30 percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.   

There are no treatment records referable to complaints of 
or treatment specifically for left knee pain or other 
problems associated with the left knee.  

The veteran underwent VA examination of his left knee in 
September 2004.  At that time, the veteran reported that in 
service he had undergone a meniscectomy on his left knee.  
He also reported that in August 1987 he had been involved 
in a motor vehicle accident in which he sustained an injury 
to his spinal cord, resulting in paralysis of the lower 
extremities.  Since that time, the veteran had been 
confined to a wheel chair.  Physical examination of the 
left knee revealed a well-healed scar on the lateral 
aspects of the left knee.  The muscles in the left leg were 
noted to be somewhat atrophic.  There was no active motion 
or pain due to paralysis of the lower extremities.  The 
inactive range of motion of the left knee was from 0 to 95 
degrees, without pain.  The diagnosis was postoperative 
status medial meniscectomy of the left knee.  The examiner 
opined that the veteran's current disability was due to the 
spinal cord injury he sustained.  He was unable to say 
whether the veteran's left knee disability would have 
progressed had he not sustained an injury to the spinal 
cord.

The Board finds that the veteran is not entitled to a 
higher rating under either DC 5260 or 5261.  On examination 
in September 2004, the veteran had no active range of 
motion.  The inactive range of motion of the veteran's left 
knee was noted to be from 0 to 95 degrees.  While the 
veteran is unable to move his left knee, this is due to the 
spinal cord injury he sustained in August 1987, and is not 
related to his service-connected left knee disability.  
Accordingly, an increased rating based upon limitation of 
motion of the left knee is not appropriate.  See 38 C.F.R. 
§ 4.71a, DCs 5260, 5261.  

For the same reasons, the Board finds that the veteran is 
not entitled to an increased rating based upon functional 
loss due to weakness, fatigability, incoordination, or pain 
on movement.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  DeLuca pertains to the 
associated functional loss of a service-connected 
disability.  In this case, the veteran's severe functional 
limitation is the result of his paralysis, rather than the 
result of his service-connected left knee disability.

The Board is sympathetic to the veteran's claim and his 
current level of disability.  However, because the current 
findings do not relate to the veteran's service-connected 
left knee disability, an increased rating for a left knee 
disability is not appropriate.  As the preponderance of the 
evidence is against the claim for an increased rating, the 
"benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 50 (1990).

Automobile Allowance and Adaptive Equipment or for Adaptive 
Equipment Only

The veteran seeks financial assistance for the purchase of 
an automobile and/or specialized adaptive equipment.  In 
order to establish entitlement to financial assistance in 
purchasing an automobile or other conveyance, the veteran 
must have a service-connected disability which includes one 
of the following:  loss or permanent loss of use of one or 
both feet; loss or permanent loss of use of one or both 
hands; or permanent impairment of vision of both eyes to 
the required specified degree. 38 U.S.C.A. §§ 3901, 3902 
(West 2002); 38 C.F.R. § 3.808 (2005).  In the event that 
the veteran does not meet the criteria for financial 
assistance in purchasing an automobile or other conveyance, 
if he has ankylosis of one or both knees or one or both 
hips due to service-connected disability, entitlement to 
adaptive equipment eligibility only is established.  38 
U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. § 3.808(b)(iv) 
(2005).

The veteran's only service-connected disabilities are a 
left knee disability, for which a 10 percent disability 
rating has been awarded, and residuals of malaria, for 
which a noncompensable rating has been assigned.  In August 
1987, the veteran was involved in a motor vehicle accident 
in which he sustained an injury to his spinal cord, 
resulting in paralysis of the lower extremities.  He 
acknowledges that the motor vehicle accident and resulting 
paralysis are unrelated to his period of active service.  
While the Board appreciates the veteran's current level of 
disability, his paralysis disability is unrelated to his 
period of active service.  As the veteran is not presently 
service connected for a disability manifested by loss or 
permanent loss of use of one or both feet, by loss or 
permanent loss of use of one or both hands, or by permanent 
impairment of vision of both eyes, and nor is he service-
connected for a disability manifested by ankylosis of one 
or both knees or one or both hips, the Board finds that he 
is not entitled to financial assistance in purchasing an 
automobile or other conveyance.  

Absent evidence demonstrating that the veteran has a 
qualifying service-connected disability, the claim for 
financial assistance in the purchase of an automobile or 
other conveyance and adaptive equipment, or for adaptive 
equipment only, must be denied as a matter of law.  Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is 
to be provided by the claimant and which portion VA will 
attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2005).  The notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim, or something to the effect that the claimant 
should "give us everything you've got pertaining to your 
claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in November 2003, April 
2004, February 2005, and May 2006; and a rating decision in 
September 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to 
the claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made 
all efforts to notify and to assist the appellant with 
regard to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication 
and because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims 
with an adjudication of the claims by the RO subsequent to 
receipt of the required notice.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2005 statement of the case.

In addition, all relevant, identified, and available 
evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a 
medical examination in relation to the claim for an 
increased rating for a left knee disability.  Thus, the 
Board finds that VA has satisfied both the notice and duty 
to assist provisions of the law.


ORDER

Service connection for a right knee disability is denied.

Service connection for bilateral ankle disabilities is 
denied.

An increased rating for a left knee disability is denied.

An automobile allowance and adaptive equipment or for 
adaptive equipment only is denied.

REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for a skin 
condition and hepatitis C, both to include as secondary to 
exposure to herbicide agents.

VA medical records dated in May 1992 show that the veteran 
at that time had had a history of urticaria for the past 6 
to 8 months.  Examination thus far had revealed no 
malignancy.  It was noted that he had been on many 
prescriptions in the past for skin problems, but at that 
point was not taking any prescriptions and had not had 
hives for the past two months.  At the time of the 
examination, however, the veteran complained of focal 
itching in lichenified areas on his arms.  There are no 
additional treatment records on file pertaining to 
treatment for skin problems.  However, in April 2006 
testimony before the Board, the veteran stated that he had 
continued to receive VA treatment for skin problems, and 
noted that he may not have submitted evidence sufficient to 
show that he had continued to receive such treatment.  
Aside from the May 1992 treatment record, it appears that 
VA records dated only from August 2003 to November 2003 
have been associated with the claims file.  Because these 
additional treatment records may be useful in deciding the 
veteran's claims, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2005); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  A medical 
examination or opinion is necessary to make a decision on a 
claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but (3) does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The veteran's service medical records reflect that he 
received treatment for various skin conditions during 
service.  Post-service medical records similarly reflect 
that the veteran received treatment for skin conditions.  
It remains unclear whether these post-service conditions 
are related to his in-service complaints.  Because a VA 
examiner has not opined as to whether the veteran's skin 
conditions are related to his active service, the Board 
finds that examinations and opinions addressing the 
etiology of these disorders are necessary in order to 
fairly decide the merits of the veteran's claim.  38 C.F.R. 
§ 3.159(c)(4).

The Board also finds that a remand for an etiological 
opinion is in order with respect to the veteran's claim for 
service connection for hepatitis C.  In July 2004, the 
veteran reported risk factors for hepatitis C including 
intranasal cocaine use, high-risk sexual activity, tattoos 
or body piercings, sharing razor blades, and five blood 
transfusions between 1986 and 1996.   The veteran also 
indicated that a possible risk factor was his exposure to 
blood and other body fluids as a part of his duties in 
Vietnam involving the evacuation of wounded troops.

During testimony before the Board in April 2006, the 
veteran again asserted that because he frequently came in 
contact with the blood of wounded troops, he believed his 
hepatitis C could be attributed to exposure to potentially 
infected blood of wounded servicemen.  The veteran's 
available service personnel records indicate that his 
primary military occupational specialty was rifleman.  His 
service medical records are negative for a diagnosis of 
hepatitis C.  Because a VA examiner has not yet opined as 
to the likely etiology of the veteran's hepatitis C, or the 
approximate date of onset, the Board finds that an 
etiological opinion is necessary in order to fairly decide 
the merits of the veteran's claim.

Accordingly, the case is REMANDED for the following 
actions:

1.  Obtain the veteran's records from 
the VAMCs in Memphis, Tennessee, and 
Little Rock, Arkansas,  dated from 
January 2004 to the present.  The 
veteran should be asked to provide the 
name of any other facilities from 
which he has received treatment, and 
the approximate dates of treatment.  
If necessary,  obtain the requisite 
consent, and then obtain the records 
associated with the corresponding 
treatment.  If any of these records 
are no longer on file at the above-
listed facilities, a request should be 
made for the same from the appropriate 
storage facility.  All efforts to 
obtain VA records should be fully 
documented, and the VA facilities must 
provide a negative response if records 
are not available.

2.  Schedule the veteran for a 
dermatological examination to ascertain 
the nature and etiology of any 
disorders which may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
medical records, and offer comments and 
an opinion, as to whether any currently 
diagnosed disorders are in any way 
causally or etiologically related to 
the symptomatology shown in the service 
medical records.  The examiner should 
also address the veteran's allegations 
that his current skin conditions are 
related to exposure to herbicide 
agents, including Agent Orange.  The 
examiner should specifically opine as 
to whether there it is at least as 
likely as not that any current skin 
disorder is etiologically related to 
the veteran's active military service.  
All opinions should be supported by a 
clear rationale, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its 
history[,]"the veteran's claims file 
must be made available to the examiner 
for review in conjunction with the 
examination.

3.  Request a medical opinion as to 
the approximate date of onset of the 
veteran's hepatitis C and the manner 
in which he likely contracted the 
disease.  The claims folder, to 
include a copy of this Remand, must be 
made available to medical professional 
providing the opinion prior for review 
in conjunction with rendering the 
opinion.

Based upon a review of the claims 
folder, the examiner should provide an 
opinion as to whether there it is at 
least as likely as not that any 
currently diagnosed hepatitis C is 
etiologically related to the veteran's 
active military service, to include as 
due to exposure to infected blood.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

4.  Then, review and readjudicate the 
claims on appeal.  If any benefit 
sought is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case.  This must contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence 
and argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


